PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,420,976
Issue Date: September 24, 2019
Application No. 15/454,810
Filing or 371(c) Date: March 9, 2017
Attorney Docket No. Black:FSM1
Title: FACILITATED STRETCHING MACHINE


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed June 17, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is DISMISSED.

A petition under the provisions of 37 CFR 1.137(a), along with an election, an amendment, a power of attorney, change of address, an application data sheet (ADS) and an information disclosure statement (IDS) were filed on June 17, 2021; however, the identifying data listed the supporting documents contained the incorrect application number of 15/454,810 rather than 16/545,378.1 Thus, the present petition is unnecessary. 

The Request for Refund filed June 18, 2021 will be considered separately in due course.
 
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642. 
 

/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions






    
        
            
    

    
        1 The instant petition and documents filed on June 17, 2021 were filed after the instant application issued into a patent on September 24, 2019.